DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 6, 7, 8, 10, 12-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kubota et al (WO 2015/159,763, US 2017/0028968, citation by the US document).
As to claims 1 and 6:
Kubota et al teach the device as claimed.
The device comprises:
a cylinder (18) including a piston support portion (19) of which an internal space is formed as a moving space; 
a piston (22) movably supported by the cylinder and configured to send out a fluid that has flowed into the cylinder; 

an urging spring (28) configured to urge the piston; and 
a moving mechanism (8) configured to apply a moving force to the piston.
In Kubota et al a direction in which the fluid is sent out is a first direction of a moving direction of the piston, the piston is moved in the first direction by an urging force of the urging spring.
In Kubota et al the piston (22) includes an operation portion that is moved in the moving space. The operation portion is formed with a convex portion (outer surface of the piston) and the piston support portion is formed with an insertion concave portion (surface of part (19)) into which the convex portion of the cylinder is inserted.
In Kubota et al a compression space of the fluid is formed in the moving space in a state in which the piston is moved in the first direction and the piston is inserted in part (19).
Kubota et al also teach a seal member (25).

AS to claims 7, 8, 10:
Kubota et al teach the device as claimed.
The device comprises:
a cylinder (18) into which a fluid flows; 
a piston (22) movably supported by the cylinder and configured to send out the fluid that has flowed into the cylinder; 

a nozzle (6) configured to eject the fluid sent out by the piston toward an object to be cleaned; 
an urging spring (28) configured to urge the piston; and 
a moving mechanism (8) configured to apply a moving force to the piston.
In Kubota et al a direction in which the fluid is sent out is a first direction of a moving direction of the piston, wherein the piston is moved in the first direction by an urging force of the urging spring.
In Kubota et al an inclined portion (21C) whose diameter decreases as it goes in the first direction is formed as a part of an inner peripheral surface of the cylinder.

In Kubota et al large-diameter portion (21B) having a constant diameter is formed as a part of the inner peripheral surface of the cylinder, and a small-diameter portion (21A) having a constant diameter is formed as a part of the inner peripheral surface of the cylinder, and the inclined portion (21C) is positioned between the large-diameter portion and the small-diameter portion.
In Kubota et al the cylinder is formed with a stopper surface that is capable of contacting a tip end surface of the piston when the piston is moved in the first direction, and wherein the inclined portion is formed to be continuous with the stopper surface.
In Kubota et al the cylinder includes a piston support portion supporting the piston and a connecting protrusion portion (20) continuous with the piston support portion, wherein the connecting protrusion portion is formed into a tubular shape, and the fluid is sent out 

As to claims 12-16, 
Kubota et al teach the device as claimed.
The device comprises:
a cylinder (18) into which a fluid flows; 
a piston (22) movably supported by the cylinder and configured to send out the fluid that has flowed into the cylinder; 
an elastically deformable annular seal member (25) attached to an outer peripheral portion of the piston and slidable on an inner peripheral surface of the cylinder when the piston is moved; 
a nozzle (6) configured to eject the fluid sent out by the piston toward an object to be cleaned; and 
a moving mechanism (8) configured to apply a moving force to the piston.
Kubota et al also teach a check valve as claimed (Figures 11, 12).
In Kubota et al an axial direction of the connecting protrusion portion coincides with the moving direction of the piston.
See entire document, especially Figures 1, 2, 5-12 and the related description.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kubota et al (WO 2015/159,763, US 2017/0028968, citation by the US document) in view of Migliori (US 2002/0043152).
Kubota et al as applied above do not specifically teach the convex/concave portions of the piston and the cylinder as claimed.
However, Migliori teach such as known and beneficial (at least Figures 1-4 and the related description and the description at [0030-43]).
It would have been obvious to an ordinary artisan at the time the invention was filed to provide the device of Kubota et al with the concave/convex portions as suggested by Migliori in order to obtain benefits disclosed by Migliori.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kubota et al (WO 2015/159,763, US 2017/0028968, citation by the US document) in view of JP 57-204342.
Kubota et al as applied above teach a device as claimed except for the specific recitation of the cylinder is formed with a stopper surface that is capable of contacting a tip end surface of the piston when the piston is moved in the first direction, and wherein the inclined portion is formed to be continuous with the stopper surface.
However, JP 57-234342 teaches the stopper as claimed as known and beneficial.
It would have been obvious to an ordinary artisan at the time the invention was filed to provide a stopper as suggested by JP 57-204342 in order to obtaine benefits disclosed by JP 57-204342.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kubota et al (WO 2015/159,763, US 2017/0028968, citation by the US document) in view of (Kato et al WO 2016/104050, US 2017/0355353, citation by the US document).
Kubota et al as applied above teach a device as claimed except for the specific recitation of the axial direction of the connecting protrusion portion been a direction orthogonal to the moving direction of the piston.
However, it has been held that the shape/configuration is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed part is significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

It would have been obvious to find any desired shape/configuration of the protrusion portion depending from specific configuration of the device and/or application requirements.
Further, Kato et al teach that the claimed configuration was known to be used in the art and teach it beneficial for some applications. See at least Figures 1, 2, 4, 5, 7-13 and the related description.
It would have been obvious to an ordinary artisan at the time the invention was filed to provide the axial direction of the connecting protrusion portion in a direction orthogonal to the moving direction of the piston since Kato et al teach such as known and beneficial for some applications.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MARKOFF whose telephone number is (571)272-1304.  The examiner can normally be reached on 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEXANDER MARKOFF/           Primary Examiner, Art Unit 1711